   Case 2:09-cr-00181-MHT-TFM Document 142 Filed 07/30/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
     v.                            )          2:09cr181-MHT
                                   )               (WO)
JAMES BERNARD MATTHEWS             )


                                ORDER

    It is ORDERED that:

    (1) The motion to dismiss (Doc. 141) is granted.

    (2) The       revocation       petition       (Doc.      136)       is

dismissed.

    (3) Defendant       James     Bernard     Matthews’s      term      of

supervised release is terminated, and said defendant is

discharged.

    DONE, this the 30th day of July, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
